                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 3:18-CR-144
                                                  )
 DAVID MILLS                                      )


                                MEMORANDUM AND ORDER

         Now before the court is the defendant’s sixth motion to continue trial. [Doc. 38].

  Therein, the defense asks for an unspecified continuance of the May 11, 2020 trial date

  because counsel has been unable to adequately confer with the defendant—who is in

  pretrial detention—due to the current COVID-19 pandemic. The motion adds that

  counsel has been unable to speak with potential witnesses for the same reason. The

  motion states that it is not opposed by the prosecution.

         The motion will be granted. The court finds that the ends of justice served by

  granting the motion outweigh the best interests of the public and the defendant in a

  speedy trial. 18 U.S.C. § 3161(h)(7)(A). The court finds that failing to grant the motion

  would deny the defense reasonable time necessary for effective preparation. 18 U.S.C.

  § 3161(h)(7)(B)(iv). The motion requires a delay in the proceedings. Therefore, all the

  time from the filing of the motion to the new trial date is excludable as provided by the

  Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).




Case 3:18-cr-00144-RLJ-DCP Document 39 Filed 04/23/20 Page 1 of 2 PageID #: 105
         The defendant’s motion to continue [doc. 38] is accordingly GRANTED. Trial

  is CONTINUED from May 11, 2020, to Tuesday, August 18, 2020, at 9:00 a.m. in

  Knoxville. The plea cutoff deadline is reset to July 28, 2020.

              IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             2

Case 3:18-cr-00144-RLJ-DCP Document 39 Filed 04/23/20 Page 2 of 2 PageID #: 106
